Title: To James Madison from William C. C. Claiborne, 2 December 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


2 December 1803, Natchez. “The Mail this evening brought me a Letter from Mr. Clark, which I here inclose with sincere pleasure, as it contains additional grounds of expectation, that the Province of Louisiana &c will be delivered over to us without the necessity of our having recourse to Hostile extremities. As there is I believe no doubt but that Mr. Landais brought with him the original papers alluded to by Mr. Clark, all difficulties respecting the Cession seem to be removed.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:301. This letter is not included in a list of dispatches received from Claiborne by the State Department (see Claiborne to JM, 26 Nov. 1803, n.).



   
   The enclosure was probably Clark to Claiborne, 25 Nov. 1803 (see Clark to JM, 28 Nov. 1803, n. 1).


